Exhibit 99.1 NEWSRELEASE Tops Markets, LLC, PO Box 1027, Buffalo, NY 14240-1027 For more information contact: David Langless, EVP & Chief Financial Officer Phone: (716) 635-5000 Email: dlangless@topsmarkets.com FOR IMMEDIATE RELEASE Tops Holding II Corporation Reports Fourth Quarter and Full Year 2016 Results WILLIAMSVILLE, NY, March 30, 2017 – Tops Holding II Corporation (“Tops” or the “Company”), the indirect parent of Tops Markets, LLC (“Tops Markets”), a leading supermarket retailer serving Upstate New York, Northern Pennsylvania, Western Vermont and North Central Massachusetts, today reported financial results for the fourth quarter and full year ended December 31, 2016 (“Fiscal 2016”).The Fiscal 2016 period included 52 weeks, while the Fiscal 2015 period included 53 weeks.
